Case: 2:21-cv-02245-ALM-CMV Doc #: 20 Filed: 06/15/21 Page: 1 of 10 PAGEID #: 177




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 SHARPER IMPRESSIONS PAINTING
 CO.,

                        Plaintiff,
                                                          Civil Action 2:21-cv-2245
        v.                                                Chief Judge Algenon L. Marbley
                                                          Magistrate Judge Chelsey M. Vascura

 MICHAEL THIEDE, et al.,

                        Defendants.




                                     OPINION AND ORDER

       Plaintiff, Sharper Impressions Painting Co., an Ohio citizen, brings this action against

Michael Thiede, Kerry Lynn Thiede, and Kerry’s Fine Painting LLC (collectively

“Defendants”), citizens of Georgia, alleging that Defendant Michael Thiede breached an

employment agreement with Plaintiff and that all three Defendants tortiously interfered with

Plaintiff’s business relationships and misappropriated Plaintiff’s trade secrets. This matter is

before the Court on Defendants’ Motion to Transfer Venue to the United States District Court for

the Northern District of Georgia. (ECF No. 14.) For the following reasons, Defendants’ Motion

is DENIED.

                                     I.     BACKGROUND

       Plaintiff provides high-quality professional interior and exterior painting services to

residential and commercial customers in multiple states, including Ohio, Tennessee, Georgia,

Indiana, and Missouri/Kansas. (Compl. ¶ 5, ECF No. 1.) On or about February 19, 2014,

Defendant Michael Thiede entered into an Agreement with Sharper Impressions to provide sales
Case: 2:21-cv-02245-ALM-CMV Doc #: 20 Filed: 06/15/21 Page: 2 of 10 PAGEID #: 178




management to Sharper Impressions in the Atlanta, Georgia market. (Id. ¶ 19; Agreement, ECF

No. 1-1.) The Agreement contained a restrictive covenant that prevents Michael Thiede, during

the term of the Agreement and for 18 months thereafter, from competing directly or indirectly

with Plaintiff within a radius of 50 miles of any office where Plaintiff conducts business.

(Agreement ¶ 4, ECF No. 1-1.) The Agreement defines “direct or indirect competition” to

include owning, managing, or providing services as an employee or independent contractor to a

residential or commercial painting business and soliciting Plaintiff’s employees, contractors, or

customers in relation to another residential or commercial painting business. (Id. ¶ 5.) The

Agreement also requires Michael Thiede to protect the confidentiality of Plaintiff’s confidential

and trade secret information, including Plaintiff’s business practices and strategies and contact

information for Plaintiff’s employees, contractors, and customers. (Id. ¶¶ 6–7.) The Agreement

contains a choice-of-law provision, stating that the Agreement and any dispute arising out of it

shall be interpreted under the laws of the State of Ohio. (Id. ¶ 10.) Of particular importance to

the present Motion, the Agreement also contains a forum selection clause, in which

        [Michael Thiede] agrees that the sole and exclusive jurisdiction for any proceeding
        related to this Agreement is with the Madison County, Ohio Court of Common
        Pleas or the United States District Court for the Southern District of Ohio, Eastern
        Division. [Michael Thiede] further submits to the jurisdiction of those Courts, and
        waives any argument concerning lack of personal jurisdiction or improper venue.

(Id.)

        Plaintiff alleges that after working for Plaintiff for seven years, and while the Agreement

was in effect, Michael Thiede, along with his wife, Defendant Kerry Lynn Thiede, began

operating Defendant Kerry’s Fine Painting, LLC, within 50 miles of Plaintiff’s Atlanta office in

April 2020. (Compl. ¶ 31, ECF No. 1.) Plaintiff alleges that Kerry’s Fine Painting provides

interior and exterior painting services for residential and commercial customers in competition

with Plaintiff. (Id. ¶¶ 8, 41.) In addition to allegedly breaching the non-competition provisions
                                                 2
Case: 2:21-cv-02245-ALM-CMV Doc #: 20 Filed: 06/15/21 Page: 3 of 10 PAGEID #: 179




of the Agreement, Plaintiff alleges that Defendants also breached the non-solicitation provisions

by soliciting Plaintiff’s contractors and customers to deal with Kerry’s Fine Painting. (Id. ¶¶ 31–

42.) Plaintiff further alleges that although Defendants hold out Kerry Lynn Thiede as the sole

owner and operator of Kerry’s Fine Painting, Michael Theide is, in fact, also an owner and

manager of Kerry’s Fine Painting. (Id. ¶ 43.)

        Michael Thiede resigned his position with Plaintiff in December 2020. (Id. ¶ 29.) After

discovering Michael Thiede’s involvement with Kerry’s Fine Painting, Plaintiff commenced this

action on May 3, 2021. (Compl., ECF No. 1.) Defendants filed the present motion to transfer

venue to the Northern District of Georgia pursuant to 28 U.S.C. § 1404(a) on May 6, 2021.

(ECF No. 14.) The parties have since entered into an agreed preliminary injunction which

prevents Defendants from competing with Plaintiff or soliciting Plaintiff’s customers or

contractors (ECF No. 18); however, the parties have not reached an agreement as to Defendants’

venue challenge. Plaintiff filed a memorandum in opposition to Defendants’ Motion on May 7,

2021 (ECF No. 15). Defendants have not filed a reply, and the time to do so has now expired.

                II.     STANDARDS GOVERNING TRANSFER OF VENUE

        Under 28 U.S.C. § 1404(a), “[f]or the convenience of parties and witnesses, in the

interest of justice, a district court may transfer any civil action to any other district where it might

have been brought.” The moving party bears the burden of demonstrating that a change of venue

is warranted. Centerville ALF, Inc. v. Balanced Care Corp., 197 F.Supp.2d 1039, 1049 (S.D.

Ohio 2002). District courts have broad discretion in ruling on a motion to transfer under § 1404.

Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988). This provision codifies the doctrine

of forum non conveniens for the subset of cases in which the transferee forum is another federal

Court. Atl. Marine Constr. Co. v. United States Dist. Court, 571 U.S. 49, 61 (2013). When a



                                                   3
Case: 2:21-cv-02245-ALM-CMV Doc #: 20 Filed: 06/15/21 Page: 4 of 10 PAGEID #: 180




forum selection clause is not implicated, a district court considering a § 1404(a) motion must

evaluate both the convenience of the parties and various public-interest considerations. Id. at 62.

        The analysis involves three steps. Hefferan v. Ethicon Endo-Surgery Inc., 828 F.3d 488,

493 (6th Cir. 2016). First, the court determines the amount of deference to be accorded the

plaintiff’s choice of forum. Id. Generally, the plaintiff’s choice of its home forum is accorded

substantial deference because it is assumed to be convenient. Id.

        Step two requires the defendant to establish the availability of an adequate alternative

forum. Ordinarily, this requirement will be satisfied when the defendant is amenable to process

in the other jurisdiction. Solari v. Goodyear Tire & Rubber Co., 654 F. App’x 763, 766 (6th Cir.

2016) (quoting Piper Aircraft Co. v. Reyno, 454 U.S. 235, 254 n.22 (1981). “In rare cases an

alternative forum may provide a remedy so ‘clearly inadequate or unsatisfactory that it is no

remedy at all’—for example ‘where the alternative forum does not permit litigation of the

subject-matter of the dispute.’” Id. (quoting Piper Aircraft, 454 U.S. at 254 & n.22 (1981)).

“Law that is simply less favorable to the plaintiff in the alternative forum is not so extraordinary

as to render that forum inadequate.” Hefferan, 828 F.3d at 495.

        Step three requires the court to consider the private and public interests implicated by

dismissal or retention of the case in the plaintiff’s chosen forum. Hefferan, 828 F.3d at 493. The

relevant private and public factors include access to witnesses and evidence; availability of

compulsory process; cost of obtaining witnesses, willing or otherwise; administration difficulties

for the trial court; local interest in the litigation; and the law applicable to the controversy. Id.

(citing Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508–09 (1947)).

        “The calculus changes, however, when the parties’ contract contains a valid forum-

selection clause, which ‘represents the parties’ agreement as to the most proper forum.’” Atl.



                                                   4
Case: 2:21-cv-02245-ALM-CMV Doc #: 20 Filed: 06/15/21 Page: 5 of 10 PAGEID #: 181




Marine, 571 U.S. at 63 (quoting Stewart, 487 U.S. at 31). First, the plaintiff’s choice of forum is

accorded no deference. Id. Ordinarily, a plaintiff may exercise its “venue privilege” by

choosing among the available forums where jurisdiction and venue are proper. “But when a

plaintiff agrees by contract to bring suit only in a specified forum—presumably in exchange for

other binding promises by the defendant—the plaintiff has effectively exercised its ‘venue

privilege’ before a dispute arises.” Id.1

       Second, the parties’ private interests are given no consideration. Id. at 64. “When parties

agree to a forum-selection clause, they waive the right to challenge the preselected forum as

inconvenient or less convenient for themselves or their witnesses, or for their pursuit of the

litigation.” Id. Therefore, as the plaintiff’s choice of forum and the parties’ private interests

carry no weight, all that remains is for the court to evaluate the public interest factors. Id.

“Because those factors will rarely defeat” a forum selection clause, “the practical result is that

forum-selection clauses should control except in unusual cases.” Id. Indeed, the Supreme Court

has emphasized that “a proper application of § 1404(a) requires that a forum-selection clause be

‘given controlling weight in all but the most exceptional cases.’” Id. at 59–60 (quoting Stewart,

487 U.S. at 33 (Kennedy, J. concurring)).

                                        III.    ANALYSIS

A.     The forum selection clause is binding on Michael Thiede.

       Michael Thiede acknowledges that he agreed to the forum selection clause naming this

Court as the appropriate forum for disputes arising out of the Agreement between himself and

Plaintiff. (Mot. 6, ECF No. 14.) He also acknowledges that “such a provision ‘will almost

always control.’” (Id. (quoting Langley v. Prudential Mortg. Capital Co., LLC, 546 F.3d 365,


1
  This alteration is of marginal importance in this case as it is Defendants, not Plaintiff, who seek
to avoid the forum selection clause.
                                                  5
Case: 2:21-cv-02245-ALM-CMV Doc #: 20 Filed: 06/15/21 Page: 6 of 10 PAGEID #: 182




370 (6th Cir. 2008)).) Yet he argues that the public interest factors that the Court may still

consider in the presence of a valid forum selection clause weigh in favor of transfer. (Id.)

Specifically, he contends that “the local interest in having localized controversies decided at

home” weighs in favor of transferring the action to the Northern District of Georgia. (Id.

(quoting Atl. Marine, 571 U.S. at 63 n.6).) As support for the localized nature of the action,

Defendants state only that “[t]he nature of competition in the commercial and residential painting

industry around Atlanta, Georgia is the key factual context for this litigation.” (Id.) But

Defendants do not explain what is unique about the Atlanta, Georgia painting industry that

prevents the dispute from being appropriately resolved in this Court. Moreover, Defendants

have made no showing that this case presents a localized controversy. A dispute between

Atlanta residents, and the company they own and manage in Atlanta, on one hand, and an Ohio

corporation on the other hardly presents a dispute localized to the Atlanta area. In accordance

with the Supreme Court’s guidance that public interest factors will rarely require a case to be

heard in a forum other than the one the parties agreed to, the undersigned finds the public interest

factors identified by Defendants to be outweighed by Michael Thiede’s agreement to litigate this

case in this Court.

       Defendants also argue in passing that the forum selection clause is not enforceable,

contending that “enforcement would effectively deprive [Michael Thiede] of ‘a meaningful day

in court.’” (Mot. 7, ECF No. 14 (quoting Preferred Capital, Inc. v. Assocs. in Urology, 453 F.3d

718, 722–23 (6th Cir. 2006)).) Specifically, Defendants argue that litigating in this Court “will

deprive him of practical access to live testimony by individuals or customers he allegedly lured

away from Plaintiff before a judge and jury familiar with the local geography and custom in the

Northern District of Georgia of preferring to do business with friends and family.” (Id.) Yet as



                                                 6
Case: 2:21-cv-02245-ALM-CMV Doc #: 20 Filed: 06/15/21 Page: 7 of 10 PAGEID #: 183




Plaintiff points out, the Agreement is governed by Ohio law, and Defendants have not challenged

this choice-of-law provision. And the alleged custom in Atlanta of preferring to do business with

friends and family has no bearing on the contractual issues of this case. Nor does the fact that

witnesses are located out of state render application of the forum selection clause so unjust as to

deprive Defendants of a meaningful day in court. Indeed, the Atlantic Marine court

acknowledged that enforcement of forum selection clauses will often lead to inconvenience for

parties or their witnesses, but affirmed the importance of enforcing forum selection clauses in all

but the most exceptional cases. See 571 U.S. at 54, 59–60. Moreover, to the extent live

testimony is required from Atlanta customers or contractors, it may be taken via video if the

witnesses are unable or unwilling to travel.

       In short, Defendants have made no showing that this is a “most exceptional case” that

deprives the forum selection clause of controlling weight. Accordingly, the undersigned finds

the forum selection clause to be binding on Michael Thiede.

B.     The forum selection clause is binding on the non-signatory Defendants.

       The bulk of Defendants’ argument for transfer turns on Defendants Kerry Lynn Thiede

and Kerry’s Fine Painting, LLC’s status as non-signatories to the forum selection clause. Yet in

appropriate circumstances, application of a forum selection clause to non-signatories is

warranted. Baker v. LeBoeuf, Lamb, Leiby & Macrae, 105 F.3d 1102, 1105–06 (6th Cir. 1997).

Namely, “to bind a non-party to a forum selection clause, the party must be ‘closely related’ to

the dispute such that it becomes ‘foreseeable’ that it will be bound.” Id. (quoting Hugel v. Corp.

of Lloyd’s, 999 F.2d 206, 209–10 (7th Cir. 1993) and Manetti–Farrow, Inc. v. Gucci Am., Inc.,

858 F.2d 509, 514 n. 5 (9th Cir. 1988)). “Courts take a commonsense approach when

determining whether it was foreseeable to a non-signatory that she may be bound.” Mahan v.

Core Values Roadside Serv., LLC, No. 1:19-CV-480 (WOB), 2020 WL 1291589, at *3 (S.D.
                                                 7
Case: 2:21-cv-02245-ALM-CMV Doc #: 20 Filed: 06/15/21 Page: 8 of 10 PAGEID #: 184




Ohio Mar. 18, 2020) (citing Regions Bank v. Wyndham Hotel Mgmt., Inc., No. 3:09-1054, 2010

WL 908753, at *5 (M.D. Tenn. Mar. 12, 2010) and Washburn v. Garner, No. 5:04-cv-228, 2005

WL 1907530, *11 (W.D. Ky. Aug. 10, 2005)). This approach “places emphasis on whether it

should have been reasonably foreseeable to the non-signatory that a situation might arise in

which the non-signatory would become involved in a dispute relevant to the contract.” Id.

       The necessary close relation and foreseeability have been satisfied in cases in which the

signatory owned or controlled the non-signatory defendants. See, e.g., Hugel, 999 F. 2d at 210;

G.C. Franchising Sys., Inc. v. Kelly, No. 1:19-CV-49, 2021 WL 1209263, at *3 (S.D. Ohio Mar.

31, 2021). Non-signatories may also be bound by a forum selection clause when they assist the

signatory, or have direct involvement, in the events giving rise to the lawsuit. See Mahan, 2020

WL 1291589, at *3–4 (enforcing forum selection clause against non-signatory who assisted the

signatory in the business operations that led to the litigation); Medtronic, Inc. v. Endologix, Inc.,

530 F. Supp. 2d 1054, 1056-57 (D. Minn. 2008) (noting that a close relationship and the pursuit

of a common interest were important factors in deciding whether to subject a non-signatory to a

forum selection clause).

       Here, the parties dispute the level of involvement by Michael Thiede in operating Kerry’s

Fine Painting. Defendants admit only that Michael Thiede “advis[ed] [his] wife on a periodic

basis.” (Thiede Decl. ¶ 15, ECF No. 14-1.) Yet Plaintiff alleges that Michael Thiede is “directly

or indirectly[ ] an owner and manager of [Kerry’s Fine Painting] and was and is providing

services to [Kerry’s Fine Painting].” (Compl. ¶ 43, ECF No. 1.) As it is Defendants’ burden to

demonstrate that transfer is warranted, and as Defendants have not come forward with any




                                                  8
Case: 2:21-cv-02245-ALM-CMV Doc #: 20 Filed: 06/15/21 Page: 9 of 10 PAGEID #: 185




documentary or testimonial evidence that Plaintiff’s allegations are incorrect,2 the undersigned

will credit Plaintiff’s version of the facts. Under such circumstances, where Michael Thiede is

alleged to be an owner or manager providing services to Kerry’s Fine Painting, the undersigned

finds the “close relationship” necessary to apply the forum selection clause to non-signatories

satisfied. As Michael and Kerry Lynn Thiede are spouses and alleged business partners, who

both allegedly own Kerry’s Fine Painting, and had direct involvement in the events giving rise to

the instant lawsuit, it should have been foreseeable to them that their joint business efforts in

competition with Plaintiff could subject them and their business to the forum selection

requirements of the Agreement.

       Moreover, even if the forum selection clause were not enforceable against the non-

signatories, judicial economy would still favor litigating Plaintiffs’ claims against Kerry Lynn

Thiede and Kerry’s Fine Painting in the same venue as Plaintiffs’ claims against Michael Thiede,

which unquestionably belong in this Court. For this additional reason, transfer of Plaintiff’s

claims against Kerry Lynn Thiede and Kerry’s Fine Painting to the Northern District of Georgia

is unwarranted.

                                      IV.     DISPOSITION

       In sum, for the foregoing reasons, the undersigned finds the Agreement’s forum selection

clause to be enforceable against all Defendants. As a result, Defendants’ Motion to Transfer




2
  Defendants attach the declaration of Michael Thiede to their Motion (ECF No. 14-1); however,
the declaration does not state that Michael Thiede is not an owner of Kerry’s Fine Painting, and
Defendants have not submitted any documentation to support their representation that Kerry’s
Fine Painting is “wholly owned and operated by [Kerry Lynn Thiede].” (Mot. 1, ECF No. 14.)
Moreover, Mr. Thiede’s declaration that he “advis[ed] [his] wife on a periodic basis” is not
inconsistent with Plaintiff’s allegations that he “was and is providing services” to Kerry’s Fine
Painting. (Thiede Decl. ¶ 15, ECF No. 14-1; Compl. ¶ 43, ECF No. 1.)
                                                  9
Case: 2:21-cv-02245-ALM-CMV Doc #: 20 Filed: 06/15/21 Page: 10 of 10 PAGEID #: 186




Venue to the United States District Court for the Northern District of Georgia (ECF No. 14) is

DENIED.

       IT IS SO ORDERED.

                                                    /s/ Chelsey M. Vascura
                                                    CHELSEY M. VASCURA
                                                    UNITED STATES MAGISTRATE JUDGE




                                               10
